Citation Nr: 1016247	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  08-19 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disability; and, if so, whether service connection should be 
granted.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to 
February 1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  


FINDINGS OF FACT

1.  An unappealed November 1994 rating decision denied the 
Veteran's request to reopen his claim for service connection 
for a back disorder.

2.  The evidence submitted since the RO's November 1994 
rating decision relates to an unestablished fact necessary to 
substantiate the previously denied claim of service 
connection for a back disorder.

3.  The Veteran developed lumbar radiculopathy during 
service.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the Veteran's claim 
for service connection for a back disorder has been presented 
and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2009).

2.  The criteria for service connection for lumbar 
radiculopathy have been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable determination contained herein, 
further development with regard to VA's duties to notify and 
assist would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).

Claim to Reopen

A November 1994 rating decision denied the Veteran's claim 
for service connection for a back disorder based on there 
being no new and material evidence indicating that the 
Veteran's current back disability was related to service 
service.  The Veteran did not appeal this decision.  Absent 
appeal, a decision of a duly constituted rating agency or 
other agency of original jurisdiction shall be final and 
binding on all VA field offices as to conclusions based on 
evidence on file at the time VA issues written notification.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2009).

In May 2007, the Veteran requested that his claim for service 
connection for a back disorder be reopened.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

As noted above, November 1994 rating decision denied the 
Veteran's claim based on there being no new and material 
evidence relating the Veteran's current back disability to 
the back complaints the Veteran had during service.  The 
newly submitted evidence includes a July 2007 private 
physician's statement that the Veteran currently has 
bilateral sciatica and that the Veteran's service treatment 
records show that the Veteran had that condition during 
service.  This statement is material to the Veteran's claim.  
Since new and material evidence has been received, the 
Veteran's claim for entitlement to service connection for a 
back disorder is reopened.

De Novo Review

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).

The term "active military, naval, or air service" includes 
"active duty, any period of active duty for training during 
which the individual concerned was disabled from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty for training during which the 
individual concerned was disabled from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24).

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d) (2009).

The Board finds that the Veteran's current lumbar 
radiculopathy first developed during service.  A January 1972 
service treatment record reveals that the Veteran had been in 
service for 10 months and that he had an eight month history 
of pain in the lumbar area with radiation into the legs.  The 
diagnosis was chronic lumbosacral strain.

Private medical records dated in March and April 1973 note 
that the Veteran reported a two year history of chronic back 
pain with radiation down both legs.

VA medical records from August 1992 reveal complaints of 
chronic severe back pain.  In August 1992 the Veteran 
reported that he had had chronic back pain since basic 
training in 1971, but the back pain had greatly increased in 
severity since he was pushed against the edge of a door in 
August 1991.  A November 1992 VA discharge summary notes that 
the Veteran had chronic low back pain and right lumbar 
radiculopathy.  On VA examination in August 1993 the 
diagnoses included lumbar radiculopathy.

In a July 2007 letter, a private physician stated that he had 
been treating the Veteran for low back pain since July 2006.  
He noted that the Veteran complained of bilateral sciatica, 
right worse than left.  He further noted that a review of the 
Veteran's military records showed that the Veteran had the 
same disability in service.

The Board has considered an April 2008 VA examination report 
in which the VA examiner opined that the Veteran's current 
back disability is unrelated to the back complaints during 
service.  This examiner noted that the record contains no 
complaints of back pain from 1973 until 1991.  The Board, 
however, finds the Veteran's assertions that he has had 
chronic back pain since service to be credible.  
Consequently, the Board does not assign the April 2008 VA 
medical opinion much probative weight.

In light of the service treatment records showing chronic 
back complaints, the private medical treatment for back 
complaints immediately following service, and the July 2007 
medical opinion that the Veteran's current lumbar 
radiculopathy first manifested during service, the Board 
finds that the Veteran's current lumbar radiculopathy first 
developed during military service.  Accordingly, service 
connection for lumbar radiculopathy is warranted.  In this 
case all doubt has been weighed in favor of the claimant.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence has been received and the claim of 
service connection for a back disorder is reopened.

Service connection for lumbar radiculopathy is granted



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


